DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oh et al. US 2004/0252714.
Regarding claim 1, Oh et al. discloses in Fig. 3, a downstream bandwidth transmission method for a passive optical network, comprising:
performing, by an optical line terminal (OLT) 50, a downstream bandwidth allocation (paragraph 0011);

sending, by the OLT, traffic data based on the result of the downstream bandwidth allocation, wherein the result of the downstream bandwidth allocation sent by the OLT carries optical network unit (ONU) indication information (abstract; paragraph 0011).
	Regarding claim 2, Oh et al. discloses wherein performing, by the OLT, the downstream bandwidth allocation comprises:
performing, by the OLT, the downstream bandwidth allocation based on a local traffic data queue (paragraph 0035).
	Regarding claim 3, Oh et al. discloses wherein performing the downstream bandwidth allocation based on the local traffic data queue comprises:
establishing at least one of local traffic data queues, and configuring a priority for each queue of the at least one of local traffic data queues (paragraph 0011);  and
determining, based on a downstream bandwidth scheduling algorithm, a downstream bandwidth occupied by each queue of the at least one of local traffic data queues  according to a data length and the priority of each queue of the at least one of local traffic data queues, and performing the downstream bandwidth allocation (paragraphs 0011, 0034-0035, 0040).
	Regarding claim 4, Oh et al. discloses wherein after determining the downstream bandwidth occupied by each of the at least one of local traffic data queues and performing the downstream bandwidth allocation, the method further comprises:

	Regarding claim 5, Oh et al. discloses wherein sending the result of the downstream bandwidth allocation comprises:
carrying downstream bandwidth allocation information in a downstream frame, wherein each downstream bandwidth entry in the downstream bandwidth allocation information comprises the ONU indication information and downstream bandwidth feature information; or sending an indication message of the downstream bandwidth allocation, wherein the indication message carries the ONU indication information (paragraphs 0011, 0034-0035, 0040).
	Regarding claim 6, Oh et al. discloses a downstream bandwidth transmission method for a passive optical network, comprising:
receiving and parsing, by an optical network unit (ONU), a result of a downstream bandwidth allocation (paragraph 0011); and
receiving, by the ONU, traffic data in a corresponding slot based on ONU indication information in the result of the downstream bandwidth allocation; wherein the result of the downstream bandwidth allocation carries the ONU indication information (abstract; paragraph 0011).
	Regarding claim 7, Oh et al. discloses wherein receiving and parsing the result of the downstream bandwidth allocation comprises:
acquiring and parsing each downstream bandwidth entry and determining whether the ONU indication information in a downstream bandwidth entry is consistent with identification information of the ONU (abstract; paragraphs 0010-0011).

in response to determining that the ONU indication information in the downstream bandwidth entry is consistent with the identification information of the ONU, acquiring downstream bandwidth feature information in the downstream bandwidth entry, and obtaining the traffic data in the corresponding slot based on the downstream bandwidth feature information (paragraphs 0010-0011, 0051-0053).
	Regarding claim 9, Oh et al. discloses a downstream bandwidth allocation method for a passive optical network, comprising:
performing, by an optical line terminal (OLT), a downstream bandwidth allocation, sending a result of the downstream bandwidth allocation to an optical network unit (ONU), and sending traffic data based on the result of the downstream bandwidth allocation  (abstract; paragraph 0011); and
receiving and parsing, by the ONU, the result of the downstream bandwidth allocation, and receiving traffic data in a corresponding slot based on ONU indication information in the result of the downstream bandwidth allocation wherein the result of the downstream bandwidth allocation carries the ONU indication information (abstract; paragraphs 0010-0011).
	Regarding claim 10, Oh et al. discloses a downstream bandwidth transmission apparatus for a passive optical network, applied for the downstream bandwidth transmission method for the passive optical network of claim 1, comprising:
an allocation module (i.e., scheduler 52), which is configured to perform a downstream bandwidth allocation (paragraph 0011);  and

	Regarding claim 11, Oh et al. discloses wherein the allocation module comprises:
a configuration unit (i.e., queues 80, 82, 84), which is configured to establish at least one of local traffic data queues, and configure a priority for each queue of the at least one of local traffic data queues; and
a processing unit (i.e., generalized processor sharing GPS of scheduler), which is configured to: based on a downstream bandwidth scheduling algorithm and according to a data length and the priority of each queue of the at least one of local traffic data queues, determine a downstream bandwidth occupied by each queue of the at least one of local traffic data queues and perform the downstream bandwidth allocation (paragraphs 0008, 0011, 0034-0035).
	Regarding claim 12, Oh et al. discloses wherein the sending module comprises:
a first sending unit, which is configured to carry downstream bandwidth allocation information in a downstream frame, wherein each downstream bandwidth entry in the downstream bandwidth allocation information comprises the ONU indication information and downstream bandwidth feature information; or a second sending unit, which is configured to send an indication message of the downstream bandwidth allocation, wherein the indication message carries the ONU indication information (paragraphs 0011, 0040).

	Regarding claim 14, Oh et al. discloses a downstream bandwidth transmission apparatus for a passive optical network, applied for the downstream bandwidth transmission method for the passive optical network of claim 6, comprising:
a first receiving module (i.e., the ONU receiver), which is configured to receive and parse a result of a downstream bandwidth allocation; and
a second receiving module (i.e., the ONU receiver), which is configured to receive traffic data in a corresponding slot based on optical network unit (ONU) indication information in the result of downstream bandwidth allocation wherein the result of the downstream bandwidth allocation carries the ONU indication information (paragraphs 0010-0011)
Regarding claim 15, Oh et al. discloses wherein the first receiving module comprises: 
a parsing unit, which is configured to acquire and parse each downstream bandwidth entry; and a determination unit, which is configured to determine whether the ONU indication information in a downstream bandwidth entry is consistent with identification information of an ONU (paragraphs 0010-0011, 0051-0053).
	Regarding claim 16, Oh et al. discloses a downstream bandwidth transmission apparatus for a passive optical network, comprising a processor and a memory configured to store computer programs executable on the processor;

	Regarding claim 17, Oh et al. discloses a downstream bandwidth transmission apparatus for a passive optical network, comprising a processor and a memory configured to store computer programs executable on the processor;
wherein the processor is configured to: when executing the computer programs, perform the method of claim 6 (paragraphs 0008, 0013).
	Regarding claim 18, Oh et al. discloses a downstream bandwidth transmission apparatus for a passive optical network, comprising a processor and a memory configured to store computer programs executable on the processor;
wherein the processor is configured to: when executing the computer programs, perform the method of claim 2 (paragraphs 0008, 0013).
Regarding claim 19, Oh et al. discloses a downstream bandwidth transmission apparatus for a passive optical network, comprising a processor and a memory configured to store computer programs executable on the processor;
wherein the processor is configured to: when executing the computer programs, perform the method of claim 3 (paragraphs 0008, 0013).
	Regarding claim 20, Oh et al. discloses a downstream bandwidth transmission apparatus for a passive optical network, comprising a processor and a memory configured to store computer programs executable on the processor;
wherein the processor is configured to: when executing the computer programs, perform the method of claim 4 (paragraphs 0008, 0013).

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Detwiler et al. US Publication no. 2017/0223438.  PON wavelength bonding for providing higher rate data service
b.	Luo et al. US Publication no. 2014/0233950.  Downstream burst transmission in passive optical networks
a.	Fang et al. US Publication no. 2014/0133858.  Method and apparatus of managing bandwidth allocation for upstream transmn in a unified optical coaxial network

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dzung D Tran whose telephone number is (571) 272-3025. The examiner can normally be reached on 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Payne, can be reached on (571) 272-3024.
The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov.


DT
10/21/2021

/DZUNG D TRAN/
Primary Examiner, Art Unit 2637